The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 11 – 19, 32 – 35 and 37 – 42 and are currently pending.

Election/Restrictions
Applicant’s election of Group I, Claims 11 – 19 and 40 – 42, drawn to a method of modulating cell mechanics in a disease cell, in the response filed on September 27, 2021, is acknowledged.  Acknowledgement is made of the addition of new Claims 40 – 42 which fall within the scope of the elected Group I.  
Acknowledgement is made of Applicant’s election of the following species:
a)  4-hydroxyacetophenone (structure shown below; disclosed in the specification as “HAP”) as the single compound specie of formula (VIII).  This compound corresponds to a compound of formula (VIII) wherein X = Y = Z = C, and wherein each ‘C’ is bonded to R1 = H’ and X = CH3 (C1 alkyl).

    PNG
    media_image1.png
    132
    214
    media_image1.png
    Greyscale


c)  cancer, as the single disclosed disease cell.
d) and e)  pancreatic cancer as the disclosed form of cancer that expresses nonmuscle myosin IIB, nonmuscle myosin IIC, or a combination thereof.
Applicant traversed the Restriction/Election requirement for the following reasons:
Applicant respectfully requests reconsideration of the Restriction Requirement. It is
believed that multiple groups can be searched and examined together without undue burden.  Additionally, considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications.

This argument has been carefully considered but is not found to be persuasive because the Examiner has already pointed out, on pages 2 and 3 of the Office Action mailed April 26, 2021 reasons why the Groups I – III are independent or distinct and why there would be a serious search burden to examine all three groups together.  Applicant has not provided any specific reasons as to why the basis for the Examiners Restriction/Election requirement is improper (i.e. why the “multiple groups can be searched and examined together without undue burden”)  
The requirement is still deemed proper and is therefore made FINAL.
32 – 35 and 37 – 39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected groups there being no allowable generic or linking claim.   Applicant timely traversed the restriction (election) requirement in the response filed on September 27, 2021.
Claims 11 – 19 and 40 – 42 are under examination in the instant office action.
 It is noted that the elected compound (4-hydroxyacetophenone) appeared to be et al. (Example 28), as set forth below in the rejection applied under 35 U.S.C. 102(a)(1).  See MPE 803.2 (III):
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. 


Priority
This application, 16/921,318, filed 07/06/2020 is a continuation of 15/946,849, filed 04/06/2018, now U.S. Patent 10,787,410.  15/946,849 is a continuation in part of 15/103,665, filed 06/10/2016, now abandoned.  15/103,665 is a national stage entry of PCT/US2014/070619, International Filing Date: 12/16/2014.  PCT/US2014/070619 claims priority from provisional application 61/916,404, filed 12/16/2013.

Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application.  Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim objections
Claims 11, 19, 41 and 42 are objected to.  For consistency and clarity, please amend Claim 11 as follows:
wherein X, Y, and Z can independently be N or C, with the proviso that X, Y, and Z cannot all be N, and wherein R1 is H, OH, [[H]]halo, cyano, nitro, C1-C6 alkyl, carboxy C1-C6 alkyl, dicarboxy C1-C6 alkyl, NR2R3, wherein R2 and R3 are independently OH , C1 to C10 alkyl, alkylamino, alkenyl, alkynyl, hydroxyalkyl, alkoxy, dialkylamino thioalkyl, thioalkenyl, thioalkynyl, aryloxy, acyloxy, thioacyl, amido, or 7, OR7, NR7R8, wherein R7 and R8, are independently C1-C6 alkyl, carboxy C1-C6 alkyl, dicarboxy C1-C6 alkyl, aryl, heteroaryl,[[,]] alkenyl, alkynyl, hydroxyalkyl, alkoxy, dialkylamino thioalkyl, thioalkenyl, thioalkynyl, aryloxy, acyloxy, thioacyl, amido, or sulphonamido;

For clarity, consistency, and or to correct minor formalities, please amend Claims 19, 41 and 42 as follows:
19.  The method of claim 18 wherein the cancer is pancreatic or kidney cancer.

41.  The method of claim 18 wherein the cancer is pancreatic cancer.

42. The method of claim 18 wherein the cancer is pancreatic ductal   adenocarcinoma.



Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 – 19 and 41 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Claim 17 recites the language: 
“….method of claim 11 wherein the subject has a disease that is treated or prevented by modulating the cell mechanics of the subject.”
	

Applicant may overcome this ground of rejection by, for example, amending the claim language as follows:
“….method of claim 11 wherein the subject has a disease that is treated 



Claim rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11 – 19 and 40 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modulating certain cell mechanics in certain cancer cells (e.g. pancreatic and kidney cells), by administering the elected compound of formula (VIII) (4-hydroxyacetophenone, HAP) does not reasonably provide enablement for 1) modulating cell mechanics in a subject comprising administering any alternative compound within the scope of formula (VIII), 2) modulating cell mechanics in a subject having any disease treated or prevented (e.g. any form of cancer) in a subject comprising administering the elected compound (4-hydroxyacetophenone, HAP), 3) modulating cell mechanics in a subject having any disease treated or prevented any (e.g. any form of cancer) in a subject comprising administering any alternative compound within the scope of formula (VIII), or 4) treating or preventing any form of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement Rejection.
Claims 11 – 19 and 40 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modulating cell mechanics in certain cancer cells in (e.g. pancreatic cancer cells and HEK293 cells) comprising the step of administering the elected compound of formula (I), 4-HAP (the elected compound of formula (VIII)), does not reasonably provide enablement for a method of modulating cell mechanics in any cancer cell comprising 
The present specification discloses that 4-HAP, a compound produced by the degradation of the compound defined as “carbamate-7” (p [00209] – [00210]), has certain effects on certain cancer cells (e.g. 'stiffening' of pancreatic cancer cells and HEK293 cells; p [00217]).  The present specification concludes that the small molecule 4-HAP can affect cancer mechanobehaviors and thus decrease in vitro migration and invasion (p [00220]).
Thus, when read in light of the specification, administration of 4-HAP, a compound produced in vitro by degradation of carbamate-7, results in a 'stiffening' of pancreatic cancer cells and HEK293 cells which may affect cancer mechanobehaviors by decreasing in vitro migration and invasion (p [00220]).  
Taken together with the present specification, Claims 11 – 19 and 40 – 42, while being enabling for affecting certain mechanobehaviors of certain cancer cell types in the presence of 4-HAP (a compound of formula (VIII), are not enabled for modulating cell mechanics in any subject (including subjects having a disease that is treated or prevented by modulating the cell mechanics of the subject) comprising administering to said subject any compound of formula (VIII).   
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
Independent Claim 11 is drawn to a method of modulating cell mechanics in a subject comprising the steps of administering an effective amount of a compound of formula (VIII:

    PNG
    media_image2.png
    293
    613
    media_image2.png
    Greyscale


The claims are broad.  The Markush-type formula (VIII) recited in Claims 11 encompasses compounds having variables R1 and X’, wherein R1 is H, OH, halo, cyano, nitro, C1-C6 alkyl, carboxy C1-C6 alkyl, dicarboxy C1-C6 alkyl, NR5R6, wherein R2 and R3 are independently represent hydroxy, C1 to C10 alkyl, alkylamino, alkenyl, alkynyl, hydroxyalkyl, alkoxy, dialkylamino thioalkyl, thioalkenyl, thioalkynyl, aryloxy, acyloxy, thioacyl, amido, and sulphonamido, and wherein X’ represents H, OH, C1-C6 alkyl, carboxy C1-C6 alkyl, dicarboxy C1-C6 alkyl, aryl, heteroaryl, alkenyl, alkynyl, hydroxyalkyl, alkoxy, dialkylamino thioalkyl, thioalkenyl, thioalkynyl, aryloxy, acyloxy, thioacyl, amido, and sulphonamido.  
For this reason, one of ordinary skill in the art may readily envision millions of possible compounds according to formula (VIII).  However, the instant specification only discloses a single compound, the elected compound 4-HAP that falls within the Markush-type formula (VIII) and exhibits the asserted utility of modulating cell mechanics, wherein said modulation is in vitro.  
Thus, the claims taken together with the specification imply that out of the millions of possible compounds represented in Markush-type formula (VIII).  A single compound, 4-HAP, modulates cell mechanics in certain cancer cells in vitro, and is thus 
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity relating to the treatment or prevention of cancer disease conditions is generally considered to be an unpredictable factor.  
In the present case it should be noted that there are hundreds of different types of cancer.  ‘Definition of Cancer’ at MedicineNet.com at https://web.archive.org/web /20120807164825/http://www.medterms.com/script/ main/art.asp?articlekey=2580) defines cancer as “an abnormal growth of cells which tend to proliferate in an uncontrolled way and in some cases to metastasize (spread)”. Furthermore it is defined as “not one disease. It is a group of more than 100 different and distinctive diseases.”
The prior art recognizes that there never has been a compound capable of treating or preventing cancers generally. "In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way" (In re Application of Hozumi et al., 226 USPQ 353). There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers. Even compounds which display promising in vitro results have been unsuccessful when 
Further, as illustrative of the state of the art, Sausville et al., (Cancer Research, 2006, vol. 66, pages 3351-3354) cited for evidentiary purposes, teaches that traditionally explored tumor model systems are insufficient to predict how actual human beings will respond to treatment in the clinic (page 3351, left column).  Even when drugs with evidence of anticancer activity in preclinical in vivo models are given their maximum tolerated dose in humans, they frequently fail to produce useful activity in humans (id.).  Also, with regard to unpredictability, Johnson et al. (British J. of Cancer, 2001, 84(10):1424-1431), also cited for evidentiary purposes, teach that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Further, the mode of action of anticancer agents is often unknown or very unpredictable and administration of such agents is often accompanied by undesirable side effects.
These articles plainly demonstrate that the art of treating or preventing cancer, a disease claimed to be treated or prevented in a subject by modulating cell mechanics, comprising administering a compound of formula (VIII), is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat or prevent any and all cancers.
the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
In order to identify compounds for treating a disease one must demonstrate that the drug candidate interacts with (for example has an “affinity for”, or “binds to”) a biological target, such as an enzyme or receptor and then whether said interaction modulates (inhibits or activates) the normal processes of the biological target.  
Typically any potential drug candidate must first demonstrate a substantial correlation between their in vitro biological activity and that of known drug candidates.  In the present case, as discussed above, the specification discloses a single compound, 4-HAP, that modulates cell mechanics in certain cancer cells in vitro.  No other alternative compound within the broad Markush-type formula (VIII) are disclosed as having the asserted utility of modulating cell mechanics.  No compound within the broad Markush-type formula (VIII) are disclosed as having the asserted utility of generally treating or preventing cancer. 
The pharmaceutical art is unpredictable and requires each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970).  As stated in MPEP 2164.02: "’correlation’ as used herein refers to the relationship between in vitro and in vivo animal model assays and a disclosed or a claimed method of use . . . if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate." The 
For example, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784.  
 (5) The relative skill of those in the art: 
The level of skill in the art is high, with the skilled artisan typically possessing an advanced degree such as a Ph.D. or MD. However, due to the unpredictability in the pharmaceutical art, as discussed above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibits the desired pharmacological activity.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:  
in vitro.  It is noted that modulation of certain cell mechanics, e.g. ‘stiffening’ certain cancer cells in vitro does not predictably correlate to clinical efficacy.  Thus, there are no working examples correlating cancer cell stiffening via activation of myosin II with efficacy in the treatment or prevention of any disease (e.g. cancer) comprising administering 4-HAP to a mammal.   
The compound 4-HAP (shown below), corresponds to a compound of Formula (VIII) wherein R1 – R4  = H and X’ = CH3 (a C1 alkyl group).

    PNG
    media_image1.png
    132
    214
    media_image1.png
    Greyscale

4-HAP
There are no working of examples demonstrating that any alternative compound encompassed by the broad genus of Markush-type formula (VIII) modulate cell mechanics in vitro or in a subject.  
R1 is H, OH, halo, cyano, nitro, C1-C6 alkyl, carboxy C1-C6 alkyl, dicarboxy C1-C6 alkyl, NR2R3, wherein R2 and R3 independently represent hydroxy, C1 to C10 alkyl, alkylamino, alkenyl, alkynyl, hydroxyalkyl, alkoxy, dialkylamino thioalkyl, thioalkenyl, thioalkynyl, aryloxy, acyloxy, thioacyl, amido, and sulphonamido, and X’ independently represents H, OH, C1-C6 alkyl, carboxy C1-C6 alkyl, dicarboxy C1-C6 alkyl, aryl, heteroaryl, alkenyl, alkynyl, hydroxyalkyl, alkoxy, dialkylamino thioalkyl, thioalkenyl, thioalkynyl, aryloxy, acyloxy, thioacyl, amido, or sulphonamido; except for 4-HAP; wherein said compound modulates cell mechanics in vitro or in a subject.  
See MPEP 2164.02 ("The issue of “correlation” is related to the issue of the presence or absence of working examples. “Correlation” as used herein refers to the relationship between in vitro ... assays and a disclosed or a claimed method of use. An in vitro ... example, in the specification, in effect, constitutes a “working example” if that example "correlates with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute “working examples.”  For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art ... would expect the claimed genus could be used in the manner without undue experimentation").  While Applicants do indeed make various statements in the specification that the elected compound 4-HAP, when administered to a mammal, will effectively treat a cancer disease condition, such is not supported by conclusive examples.  
There is no evidence in the specification that a compound having the in vitro activity of 4-HAP will predictably modulate cell mechanics in any subject, much less in a 
As noted above, the specification provides guidance for a method of modulating the mechanical properties of certain cancer cells in vitro, said method comprising administering the elected compound 4-HAP.  The specification does not provide guidance for modulating cell mechanics in any cancer cell in a subject, nor treating or preventing any disease condition treated or prevented by modulating cell mechanics.  The specification does not provide guidance for modulating cell mechanics in any cancer cell in a subject with any alternative compound of formula (VIII).
 (8) The quantity of experimentation necessary:
The specification fails to provide sufficient support of the broad use of the compounds of the instant claims to modulate cell mechanics in vitro, much less for modulating cell mechanics in a subject having any disease (e.g. cancer) that is treated and prevented by modulating cell mechanics. The specification fails to provide sufficient support of the broad use of the compounds of the instant claims to generally treat or prevent cancer.  It would thus require one of skill in the art to perform an exhaustive search for which compounds of formula (VIII) will be useful in order to practice the claimed invention.
Accordingly, based on the unpredictability in the art, wherein seemingly minor modifications of the molecule may result in a profound change in pharmacological response, and the lack of evidence of any known method of treating all forms of cancer, it would not have been expected that administration of any compound of formula (VIII) 
Considering the state of the art as discussed by the references above, particularly with regards to the unpredictability of treating a cancer disease condition and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.     



Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 – 14 and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. in US 2005/0239843 (published: October 27, 2005).
Ding teaches novel diaminothiazole compounds of formula (I) and pharmaceutical compositions thereof.  Ding teaches said compounds selectively inhibit the activity of Cdk4 and are thus useful in the treatment or control of cancer, in particular, the treatment or control of solid tumors, most particularly, the treatment or control of breast, lung, colon, and prostate tumors (Abstract).  

    PNG
    media_image3.png
    154
    244
    media_image3.png
    Greyscale

Formula (I) of Ding
Ding teaches and claims a method for treating a solid breast or colon, tumor comprising administering to a subject in need thereof a therapeutically effective amount of a compound according to formula (I).
Ding teaches and claims a compound of formula (I) (Example 28, 4-Amino-2-[4-(4-pyrrolidin-1-yl-piperidin-1-yl)-phenylamino]-thiaz-ol-5-yl]-(4-hydroxy-phenyl)-methanone; shown below; Claim 14) as a potent selective inhibitor of CDK4 (Table 1) 

    PNG
    media_image4.png
    199
    265
    media_image4.png
    Greyscale

Compound 28 of Ding
The compound of Example 28 corresponds to a compound of Claim 11 (instant formula (VIII)) wherein R1 = H and X = Y = Z = C and X’ = heteroaryl (instant Claims 1, 10, 11 and 29 – 31).
Ding teaches the compounds can be administered by oral or parenteral administration (instant Claim 13) to adult humans weighing approximately 70 Kg, 
Ding teaches pharmaceutical preparations can also contain other therapeutically valuable substances, including additional active ingredients other than those of formula I (i.e. a bioactive agent, p [0250]; instant Claim 14).
It is noted that although Ding is silent with respect to the instantly claimed functional outcome (modulating cell mechanics) that accrues from administering the CDK4 inhibitor compound of Example 28 to a subject having cancer, because Ding teaches administering a compound of instant formula (VIII) to the same patient population (i.e. a subject having cancer, a solid tumor such as, breast, colon, lung and prostate tumors), the functional outcome of modulating cell mechanics is taken to be a characteristic feature that would naturally flow from practicing the method of Ding even if the prior art of Ding was unaware of said outcome.  See MPEP 2112 (I) and (II):
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”)

It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Finally, although Ding is silent with respect to the limitation in instant Claims 11 and 12 requiring that “myosin II is activated in the subject compared to a reference subject that has not been administered the effective amount of compound (VIII), as disclosed on p [00225] of the specification, administration of compounds of formula ( (VIII) to patients having breast and lung cancer cell lines (forms of cancer specifically taught by Ding) would result in a fine tuning of myosin II- dependent cell mechanics leading to a stiffening of cell lines toward a more wild type (WT) profile which in turns would alter the migration and invasion of these cells.  Accordingly, administration of the compound of Ding to a subject having, at least breast or lung cancer, would lead to activation of myosin II in said subject compared to a reference subject that has not been administered the effective amount of compound (instant Claim 12), absent evidence to the contrary.
It is noted that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not 
In the present case, the burden is properly shifted to Applicant to prove that administering the compound of Example 28 of Ding to a subject having breast or lung cancer would not modulate cell mechanics of activate myosin II as recited in instant Claims 11 and 12.


Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. in US 2005/0239843 (published: October 27, 2005), as applied to the rejection of Claims 11 – 14 and 17 – 18 in the 102(a)(1) rejection above, in view of Chen-Kiang et al. in US 2011/0009353 (published: January 13, 2011).  
As discussed in the 102(a)(1) rejection above, Ding teaches a method of treating cancer in particular, the treatment or control of solid tumors, most particularly, the treatment or control of breast, lung, colon, and prostate tumors, said method comprising administering a CDK4 inhibitor of formula (I) and a pharmaceutical composition thereof, wherein formula (I) encompasses potent, selective CDK4 inhibitors (e.g. the compound of Example 28) that fall within the scope of instant formula (VIII), to a subject in need thereof.  Ding teaches the compositions may contain other therapeutically valuable substances, including additional active ingredients other than those of formula I.  However, Ding does not explicitly teach an additional active ingredient that is a chemotherapy agent.  Ding does not explicitly teach a method of treating a cancer recited in Claim 19 or 41 (i.e. pancreas or kidney cancer).
Chen-Kiang teaches and claims a method of sensitizing cancer and/or tumor cells in a mammal to a chemotherapeutic agent or to radiation comprising the step of  administering to the mammal an inhibitor of CDK4 and/or CDK6 in an amount sufficient to arrest the cancer and/or tumor cell cycle at G1 to thereby sensitize the cancer and/or tumor cells in the mammal to a chemotherapeutic agent or to radiation, in combination with the step of administering to the mammal a chemotherapeutic agent in an amount 
Chen-Kiang teaches, when combined with chemotherapy, cell cycle inhibition with an inhibitor of CDK4 and/or CDK6 can effectively treat even aggressive cancer types that are drug-resistant and intractable to most chemotherapies (Abstract).
Chen-Kiang teaches, in general, the methods have fewer side effects than methods where the chemotherapeutic agent is administered without administration of the inhibitor of CDK4 and/or CDK6 (p [0024]).
Chen-Kiang teaches cancers useful for treatment with CDK 4/6 inhibitors include cancers of the head and neck, lung, mesothelioma, mediastinum, esophagus, stomach, pancreas, hepatobiliary system, small intestine, colon, colorectal, rectum, anus, kidney, urethra, bladder, prostate, urethra, penis, testis, gynecological organs, ovaries, breast, endocrine system, skin central nervous system; sarcomas of the soft tissue and bone; and melanoma of cutaneous and intraocular origin (p [0144] and [0147]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating cancer of Ding by combining the step of administering a CDK4 inhibitor with the step of administering a chemotherapy agent.  One would have been motivated to do so with a reasonable expectation of success because Chen Kiang teaches an inhibitor of CDK4 and/or CDK6 arrests the cancer and/or tumor cell cycle at G1 and thereby sensitize the cancer and/or tumor cells to a chemotherapeutic agent allowing the combination to effectively treat even aggressive cancer types that are drug-resistant and intractable to most chemotherapies and with fewer side effects than methods where the 
Further, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forms of the cancer treated by the method of Ding (breast, lung, colon, and prostate) to alternatively treat cancer of the kidney or pancreas.  One would have been motivated to do so with a reasonable expectation of success because Chen-Kiang teaches kidney and pancreatic cancer, as well as breast, lung, colon, and prostate are all solid tumors that are treated by methods comprising administering a CDK4 inhibitor. As such, there would have been a reasonable expectation of success of treating kidney or pancreatic cancer by a method comprising administering the CDK4 inhibitor of Example 28 of Ding to a patient in need thereof.

Conclusion
Claims 11 – 19 and 40 – 42 are rejected.  Claims 11, 19, 41 and 42 are objected to.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS HEYER/Primary Examiner, Art Unit 1628